Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 21, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner ruling claimant ineligible to receive benefits because he failed to comply with reporting requirements. Claimant was laid off from his employment as an airline steward on November 4, 1974 and filed for benefits on January 8, 1975. On January 23, 1975, he advised the local insurance office that he had a job starting January 27, 1975. He did not advise the local office that the job consisted of a training period without pay, to be given in Fort Worth, Texas, which would last until March 6, 1975. The record reveals that each person who applies for unemployment insurance is given an information booklet containing instructions that he must inform the local office in advance if he expects to be out of town and *656thereafter to report to the nearest office at such destinations; that claimant testified he did not receive such booklet; and that he never reported to any local office in Texas. Whether or not claimant received the booklet was a question of fact for the board to determine which was resolved against him. The board found that claimant failed to comply with reporting requirements and was not' available for employment. Reporting in accordance with the provisions of the Labor Law and the regulations of the Industrial Commissioner is a necessary prerequisite to eligibility for benefits. (Matter of Howard [Levine], 43 AD2d 52, 54.) There is substantial evidence in the record to support the board’s determination. Decision affirmed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.